DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5, 8, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 14 recite the phrase:  “the sheet”.  However, there is no earlier-recited sheet.  Thus, it is unclear whether this phrase refers to an earlier-recited component or is intended to refer to a component which is not earlier-recited in the claims.  For examination, this phrase will be treated as:  “the first sheet body”.
Claims 8 and 17 recite the phrase:  “a second sheet body covered outside the first sheet body”.  It is unclear what is meant by the term “covered outside”.  Based upon Applicant’s depiction of first sheet body 1 and second sheet body 4 in FIG. 3 of the drawings, for examination, this phrase will be treated as:  “a second sheet body covering the first sheet body”.
Claims 8 and 17 recite the phrases:  “a second light shielding layer” and “a third annular light shielding layer”.  However, in Claims 1, 7, 9 and 16, from which Claims 8 and 17 depend, respectively, there is no earlier-recited light shielding layer, and there are no earlier-recited first or second annular light shielding layers.  Thus, it is unclear whether these phrases suggest a connection to earlier-recited components or are intended to be unrelated to any earlier-recited component.  For examination, these phrases will be treated as:  “a light shielding layer” and “a second light shielding layer which is an annular light shielding layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon, US 2021/0136187.
Regarding Claim 1, Jeon discloses:  A camera protection device, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a first sheet body (adhesive member 800; paragraphs [0073]-[0075] and FIG. 8 of Jeon), having:
a first hole structure configured for cooperation with a camera of a mobile phone (first opening 810 and/or second opening 820 correspond to first and second cameras 511, 512, respectively, of electronic device 500 or 400; paragraphs [0063], [0075], [0114] and FIGS. 3-5, 8, 9, 12, 13 of Jeon); and
a second hole structure configured for cooperation with a flash lamp of the mobile phone (third opening 830 corresponds to a flash 513; FIGS. 5, 8 of Jeon); and
a light shield, which is formed integrally or separately with the first sheet body (slit area 840 is arranged integrally with adhesive member 800; paragraph [0075] and FIG. 8 of Jeon);
the light shield being arranged between the flash lamp and a lens protection film of the camera (when the device is assembled, slit area 840 is arranged between flash 513 and first/second cameras [having lenses] 511, 512; paragraph [0075] and FIGS. 5, 8 of Jeon).

Regarding Claim 2, Jeon discloses:  wherein the first sheet body is made of light transmitting material (first adhesive layer 801, base layer 802, and second adhesive layer 803 of adhesive member 800 may be transparent or opaque; paragraph [0074] and FIG. 8 of Jeon).

Regarding Claim 3, Jeon discloses:  wherein the light shield comprises a first light shielding layer arranged on a wall of the first hole structure and/or the second hole structure (slit 1040 comprises black matrix [BM] area 1046 which is arranged on a wall of the first opening 1050 [of adhesive member 1030] corresponding to camera 1010; paragraphs [0078]-[0081] and FIGS. 8, 9, 10 of Jeon).

Regarding Claim 6, Jeon discloses:  wherein the first sheet body is made of lightproof material, and both the first hole structure and the second hole structure are a through hole (first adhesive layer 801, base layer 802, and second adhesive layer 803 of adhesive member 800 may be transparent or opaque, and first/second/third openings 810, 820, 830 are through holes in adhesive member 800; paragraphs [0074], [0075] and FIG. 8 of Jeon).

Regarding Claim 9, Jeon discloses:  A mobile phone protection jacket provided with a camera protection device (protective components of an electronic device 400 including first support member 420, rear plate 460, and adhesive member 461; paragraphs [0052]-[0061] and FIGS. 4, 5, 7, 8 of Jeon) comprising:
a first sheet body (adhesive member 800 [corresponding to adhesive member 461 of FIG. 4 of Jeon]; paragraphs [0073]-[0075] and FIG. 8 of Jeon), having:
a first hole structure configured for cooperation with a camera of a mobile phone (first opening 810 and/or second opening 820 correspond to first and second cameras 511, 512, respectively, of electronic device 500 or 400; paragraphs [0063], [0075], [0114] and FIGS. 3-5, 8, 9, 12, 13 of Jeon); and
a second hole structure configured for cooperation with a flash lamp of the mobile phone 
a light shield, which is formed integrally or separately with the first sheet body (slit area 840 is arranged integrally with adhesive member 800; paragraph [0075] and FIG. 8 of Jeon);
the light shield being arranged between the flash lamp and a lens protection film of the camera (when the device is assembled, slit area 840 is arranged between flash 513 and first/second cameras [having lenses] 511, 512; paragraph [0075] and FIGS. 5, 8 of Jeon).

Regarding Claim 10, Jeon discloses:  wherein the mobile phone protection jacket is formed with a profiled mounting hole into which the camera protection device is embedded (protective components of electronic device 400 include rear plate 460 having a hole into which adhesive member 461 [adhesive member 800] is embedded; FIGS. 4, 8 of Jeon).

Regarding Claim 11, Jeon discloses:  wherein the first sheet body is made of light transmitting material (first adhesive layer 801, base layer 802, and second adhesive layer 803 of adhesive member 800 may be transparent or opaque; paragraph [0074] and FIG. 8 of Jeon).
                  
 Regarding Claim 12, Jeon discloses:  wherein the light shield comprises a first light shielding layer arranged on a wall of the first hole structure and/or the second hole structure (slit 1040 comprises black matrix [BM] area 1046 which is arranged on a wall of the first opening 1050 [of adhesive member 1030] corresponding to camera 1010; paragraphs [0078]-[0081] and FIGS. 8, 9, 10 of Jeon).

Regarding Claim 15, Jeon discloses:  wherein the first sheet body is made of lightproof material, and both the first hole structure and the second hole structure are a through hole (first adhesive layer 801, base layer 802, and second adhesive layer 803 of adhesive member 800 may be transparent or opaque, and first/second/third openings 810, 820, 830 are through holes in adhesive member 800; paragraphs [0074], [0075] and FIG. 8 of Jeon).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Son et al., US 2020/0064681.
Regarding Claims 4 and 13, Jeon does not appear to disclose:  wherein the light shield comprises a first light shielding ring embedded into the first hole structure and/or the second hole structure.
Son is related to Jeon with respect to hole structures for cameras in mobile phones.
Son teaches:  wherein the light shield comprises a first light shielding ring embedded into the first hole structure and/or the second hole structure (light-blocking tape 500 installed in camera hole CH, wherein light-blocking tape 500 may be shaped as a ring that is a circle concentric with the circumferential surface of the camera hole CH; paragraphs [0056]-[0074] and FIGS. 4-7 of Son).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the light shielding ring of Son for the hole structure of Jeon because such light shielding ring will reduce or prevent light leakage and the introduction of impurities around the camera hole CH, which may degrade display performance, as taught in paragraphs [0057], [0062] of Son.

Regarding Claims 5 and 14, Jeon does not appear to disclose:  wherein the sheet is made of glass or polymethyl methacrylate (PMMA).
Son is related to Jeon with respect to hole structures for cameras in mobile phones.
Son teaches:  wherein the sheet is made of glass or polymethyl methacrylate (PMMA) (light guide plate 320, having camera hole CH therein, may include a plastic material, such as polymethylmethacrylate [PMMA]; paragraph [0046] and FIGS. 2-7 of Son).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the PMMA of Son in the first sheet body of Jeon because such material is a light guiding material which will properly directly light toward a liquid crystal panel, enabling display when the camera is within a display region, as taught in paragraph [0046] of Son.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon in view of Spraggs et al., US 2020/0310489.
Regarding Claims 7 and 16, Jeon does not appear to disclose:  wherein a third hole structure configured for cooperation with a noise-reducing microphone is arranged on the first sheet body.
Spraggs is related to Jeon with respect to hole structures for cameras in mobile phones.
Spraggs teaches:  wherein a third hole structure configured for cooperation with a noise-reducing microphone is arranged on the first sheet body (floor 836 having camera hole openings 808A-C is additionally provided with an opening 860 for accommodating a microphone module 560; paragraphs [0075], [0089]-[0093], [0098] and FIGS. 5B, 8A, 8B, 10 of Spraggs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the microphone hole of Spraggs for the first sheet body of Jeon because such microphone hole enables accommodating of a microphone when such feature is provided adjacent to other components requiring apertures such as the camera lenses and flash, as evidenced by paragraphs [0075], [0089]-[0093], [0098] and FIGS. 5B, 8A, 8B, 10 of Spraggs.

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon rejected base claims (Claims 1, 7, 9 and 16, respectively), but, as best understood, would be allowable if rewritten to include the limitations of the base claim and intervening claims, and rewritten to overcome the 35 USC 112(b) rejections explained above.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 8, as best understood, although the prior art discloses various camera protection devices, including:


    PNG
    media_image1.png
    173
    510
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    69
    506
    media_image2.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image3.png
    172
    514
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    96
    511
    media_image4.png
    Greyscale



With respect to Claim 17, as best understood, although the prior art discloses various mobile phone protection jackets, including:


    PNG
    media_image5.png
    225
    508
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    48
    507
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    24
    97
    media_image7.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image8.png
    272
    510
    media_image8.png
    Greyscale


Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/RYAN S DUNNING/Primary Examiner, Art Unit 2872